IN THE UNI'I`EI) STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

LATISHA BATTLE
1540 Kinsdale Street
Philadelphia, PA 19126
Civil Action No.:
Plaintiff,
v.
.]URY TRIAL DEMANDED

SOUTHEASTERN PENNSYLVANIA
TRANSPORTATION AUTHORITY; and
EDEN’S TRANSIT, LLC; and
TOTAL TRANSIT CORP.
Defendants.
COMPLAINT - CIVIL ACTION

Plaintiff, Latisha Battle (“Plaintiff”), by and through her undersigned attorney, for her
Complaint against Southeastern Pennsylvania Transportation Authority (“SEPTA”), Eden’ s
Transit, LLC, and Total Transit Corp. (collectively “Defendants”) alleges as follows:

INTRODUCTION

I. Plaintiff brings this action to redress violation by Defendants of the Americans
With Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., the Pennsylvania Human Relations
Act (“PHRA”), 43 P.S. § 951, et seq., and the Family and Medical Leave Act (“FMLA”), 29
U.S.C. § 2601, et seq.

PARTIES
2. Plaintiff, Latish Battle, is a citizen of the United States and the Cornmonwealth of

Pennsylvania, and currently maintains a residence at 1540 Kinsdale Street, Philadelphia, PA

19126.

3. Defendant, Southeastern Pennsylvania Transportation Authority is a corporation
duly organized under the laws of the Comrnonwealth of Pennsylvania, with an office address
registered With the Pennsylvania Secretary of State at 1234 Market Street, Sth Floor,

Philadelphia, PA 191(}7.

4. Defendant, Eden’ s Transit is a limited liability company organized under the laws
of the Comrnonwealth of Pennsylvania, With an office address registered With the Pennsylvania
Secretary of State at 115 Chestnut Street, Philadelphia, PA 19106.

5. Def`endant, Total Transit Corp. is a business corporation organized under the laws
of the Commonwealth of Pennsylvania, With an office address registered With the Pennsylvania
Secretary of State at 4201 Tacony Street, Philadelphia PA 19124.

6. Upon information and belief, SEPTA, Eden’s Transit, LLC, and Total Transit
Corp. are a joint, single, and/or integrated employer With respect to the employees of Total

Transit Corp.
JURISDICTION AN]) VENUE

7. On or about May 9, 2018, Plaintiff filed a Charge of Discrimination With the
United States Equal Employrnent Opportunity Commission (“EEOC”), which Was dually filed
with the Pennsylvania Human Relations Commission (“PHRC”), thereby satisfying the
requirements of 42 U.S.C. § 2000e5(b) and (e), and 43 P.S. § 959(a). Plaintiff’ s EEOC Charge
Was docketed as EEOC Charge No. 530-2018-02655. Plaintiff’ s EEOC Charge Was filed within
one hundred and eighty (180) days of the unlawful employment practice

8. By correspondence dated October 9, 2018, Plaintiff received a Notice of Right to
Sue from the EEOC regarding her Charge, advising Plaintiff had ninety (90) days to file suit

against Defendants.

 

9. On or about lanuary 4, 2019, within the statutory time name applicable to her
claims, Plaintiff filed the instant action.

lO. Plaintiff has therefore exhausted her administrative remedies and has complied
with all conditions precedent to maintaining this action.

ll. This is an action authorized and instituted pursuant to the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., the Family and Medical Leave Act
(“FMLA”), and the Pennsylvania Hurnan Relations Act (“PHRA”), 43 P.S. § 951, er seq.

12. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 and
1343, as it is a civil rights action arising under the laws of the United States.

13. This Court has pendant jurisdiction over Plaintiff’ s state law claims pursuant to 28
U.S.C § 1367, as those claims arise out of the same common nucleus of operative fact as her
federal claims

14. The venue in this district is proper to 28 U.S.C. § 1391 , insomuch as the events
giving rise to this action occurred in this district.

FACTUAL BACKGROUND

15. Paragraphs 1 through 14 are hereby incorporated by reference, as though the same
were fully set forth length herein.

16. On or around October 27, 2014, Defendants hired Plaintif`f into the position of
Para-transit Driver.

17. Throughout the course of her employment with Defendants, Plaintiff received
positive performance reviews, occasional praise, and no justifiable discipline Additionally, in or

around 2017, Plaintiff was awarded a Certificate of Appreciation for Safety.

 

18. Upon information and belief, Total Transit, Corp. took over Eden’s Transit, LLC
during Plaintiff’ s tenure of employment

19. ln or around February 2017, Plaintiff informed Defendants she was suffering from
severe migraines.

2(). Plaintiff’ s condition constitutes both a serious health conditions under the FMLA
and disability within the meaning of the ADA/PHRA, in that it substantially impairs one or more
of Plaintiff’ s maj or life activities, such as communicating and concentrating

21. As such, Plaintiff contacted Ainy (last name unknown) (“Ms. Ainy”), Defendants’
Human Resources Representative, and requested FMLA leave to care for her serious health
condition shortly after being diagnosed

22. Shortly thereafter, Defendants granted Plaintiff’ s request for intermittent FMLA
leave.

23. In total, Plaintiff only used her intermittent FMLA four (4) times until her
termination Specif`ically, Plaintiff called out two (2) days and departed work early two (2) times
in connection to her disability.

24. However, every time Plaintif`f used her approved leave, Defendants became
aggravated Specifically, Plaintiff’ s supervisor would say, “if you Were sick you should have
stayed horne.”

25. On or around September 14, 2017, while on a route, Plaintiff notified Zakiah (last
name unknown) (“Zakiah”) she needed to return to Defendants’ base due to the severity of her
migraine.

26. Subsequently, Defendants sent an employee to relieve Plaintiff from her duties so

she could return home from work.

 

27. Upon Plaintiff` s departure, Diane Magee (“Ms. Magee”), Supervisor, asked
Plaintiff to fill out forms before departing horne for the day. Due to the severity of her migraine,
Plaintiff could not fill out these forms and went directly home.

28. A few days later, Plaintiff contacted Defendants regarding her schedule and was
informed SEPTA was putting her on “hold” and that SEPTA required a doctor’s note for
Plaintiff’s return. Indeed, Plaintiff inquired why she needed to obtain a doctor’s note to return to
work and was told to speak directly to SEPTA.

29. On or around September 19, 2017, Plaintiff went to SEPTA’s office to discuss
returning to work, but was informed she, “should not have come down here.”

30. While at the SEPTA office, Phil Brown (“l\/lr. Brown”) advised Plaintiff to return
to “Eden’s” office.

31. That same day, on or about September 19, 2017, l\/ls. McGee terminated Plaintiff
for c‘poor perforrnance.” Additionally, Ms. McGee cited to a broken latch on a vehicle door,
failure to check a CCT card, and running a red light.

l 32. Strangely, the performance related concerns were never brought to Plaintiff’ s
attention prior to the commencement of her FMLA leave as a result of her disability and are
clearly pretextual

33. On or around September 22, 2017, in an attempt to get her job back, Plaintiff
contacted Defendants but was informed by Ms. McGee she was “not getting [her] job back-”

34. As such, Defendants failed to engage in the interactive process to determine
whether there was a reasonable accommodation available which would have permitted Plaintiff

to perform the essential functions of her job, in violation of the ADA.

 

35. lt is believed and therefore averred Defendants terminated Plaintiff’ s employment
because of her actual and/or perceived disabilities, and in retaliation for her request for an
accommodation in connection thereto.

36. lt is further believed and therefore averred that Defendants terminated Plaintiff" s
employment because she exercised her right to protected leave to seek treatment for her serious
health condition, in violation of the FMLA.

37. As a result of Defendants’ deliberate, willii.il, malicious, and unlawful actions,
Plaintiff has suffered damages, including, but not limited to, loss of employment, promotion
benefits, earnings and earnings potential, loss of potential benefits, and other economic damages,
and has also suffered mental anguish, emotional pain and suffering, emotional distress,

humiliation, and damage to reputation

C()UNT I
VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT
29 U.S.C. § 2601, ETSEQ.
RETALIATION

38. Paragraphs l through 37 are hereby incorporated by reference as though the same
were fully set forth at length herein.

39. Defendants employed at least fifty (5()) employees within the applicable seventy-
five (75) mile radius for each working day in each of twenty (20) or more calendar days in the
current or preceding year.

40. Plaintiff was an eligible employee under the FMLA and was thus entitled to

twelve (12) weeks of unpaid leave and/or intermittent leave to seek treatment for her serious

health condition

 

41. Plaintiff provided adequate notice to Defendants of her need for medical leave by
giving notice as soon as she became aware of the need for leave and as soon as was practicable,
pursuant to 29 U.S.C. § 2612(e).

42. Defendants willfully violated the FMLA by terminating Plaintiff s employment in
retaliation for Plaintiff exercising her right to protected FMLA-leave to care for her serious
health condition

43. The aforementioned actions of Defendants constitute retaliation under the FMLA.

44. As a result of Defendants’ actions, Plaintiff has suffered loss of employment,
earnings, raises, and other significant economic benefits, along with emotional pain and
suffering, emotional distress and humiliation.

WHEREFORE, as a result of the unlawful conduct of Defendants, Plaintiff respectfully
requests that this Court enter judgment in her favor and against Defendants, and grant her the
maximum relief allowed by law, including, but not limited to:

A. Back wages, front pay, and bonuses in an amount to be determined at trial, but not
less than one hundred and fifty thousand dollars ($150,000.00);

B. Liquidated damages;

C. Plaintiff" s costs, disbursements, and attorneys’ fees incurred in prosecuting this
action;

D. Pre-judgment interest in an appropriate amount; and

E. Such other and further relief as is just and equitable under the circumstances',

F. Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth by

applicable law.

 

COUNT II
THE AMERICANS WITH DISABILITIES ACT
42 U.S.C. § 12101, ET SEQ.
DISCRIMINATION AN]) RETALIATION

45. Paragraphs 1 through 44 are hereby incorporated by reference as though the same
were fully set forth at length herein

46. At all times relevant hereto, Plaintiff was an employee within the meaning of the
Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, er seq.

47. Pursuant to the ADA, Plaintiff is a qualified individual with one or more
disabilities

48. Plaintiff` s migraines substantially limited her ability to engage in several major
life activities for an extended period of time.

49. Defendants were aware of Plaintiff’ s disability and/or regarded Plaintiff as being
disabled

5(). Despite her disability, Plaintiff would have been able to perform the essential
functions of her job with or without a reasonable accommodation

51. By reasons of the foregoing, Defendants, through its agents, officers, servants,
and/or employees, has violated the ADA by failing to engage in the interactive process of
determining reasonable accommodations for Plaintiff, and by terminating Plaintiff’ s employment
because of her actual and/or perceived disability, because Defendants regarded Plaintiff as
disabled, and request for reasonable accommodations in connection thereto.

52. As a result of Defendants’ deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic

benefits, emotional pain and suffering, emotional distress and humiliation

 

WHEREFORE, as a result of the unlawful conduct of Defendants, Plaintiff respectfully
requests that this Court enter judgment in her favor and against Defendants, and grant her the
maximum relief allowed by law, including, but not limited to:

A, Back wages, front pay, and bonuses in an amount to be determined at trial, but not
less than one hundred and fifty thousand dollars (3150,000);

B. Punitive, compensatory, andf or exemplary damages in an amount to be
determined at trial, but sufficient to punish Defendants for its intentional, negligent, willf`ul,

wanton, and/or malicious conduct;

C. Plaintiff` s costs, disbursements, and attorneys’ fees incurred in prosecuting this
action;

D. Pre-judgment interest in an appropriate amount; and

E. Such other and fiirther relief as is just and equitable under the circumstances;

F. Any verdict in favor of Plaintiff is to be molded by the Court to maximize the
financial recovery available to Plaintiff in light of the caps on certain damages as set forth by

applicable law.

COUNT III
PENNSYLVANIA HUMAN RELATIONS ACT
43 P.S. § 951, ET SEQ.
DISCRIMINATION ANI) RETALIAT!ON

53. Paragraphs 1 through 52 are hereby incorporated by reference as though the same
were fully set forth at length herein

54. Plaintiff is a qualified individual with a disability within the meaning of the
Pennsylvania Human Relations Act (“PHRA”), 43 P.S. § 951, et seq., due to her migraines

which substantially limits Plaintiff’ s ability to perform major life activities such as concentrating,

communicating working, and caring for herself

 

55. Plaintiff was/is able to perform the essential functions of her job with or without a
reasonable accommodation

56. lt is believed and therefore averred that Defendants terminated Plaintiff’ s
employment on the basis of her actual and/or perceived disabilities

57. As a result of Defendants’ deliberate, unlawful, and malicious actions as set forth
above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic
benefits, emotional pain and suffering, emotional distress and humiliation

58. The conduct described above constitutes a violation of the PHRA and affords
Plaintiff the opportunity to seek any and all remedies available under said Act.

WHEREFORE, as a result of the unlawful conduct of Defendants, Plaintiff respectfully
requests that this Court enter judgment in her favor and against Defendants, and grant her the
maximum relief allowed by law, including, but not limited to:

A. Back wages, front pay, bonuses in an amount to be determined at trial, but not less

than one hundred and fifty thousand dollars ($150,000.00);

B. Plaintiff s costs, disbursements, and attorneys’ fees incurred in prosecuting this
action;

C. Pre-j udgment in an appropriate amount; and

D. Such other and further relief as is just and equitable under the circumstances

E. Any verdict in favor of Plaintiff is to be molded by the Court to maximize the
financial recovery available to Plaintiff in light of caps on certain damages as set forth by

applicable law.

10

 

w_,__mtnaMnN_n

Plaintiff hereby demands a trial by jury as to all issues so triable

Dated: January 4, 2019

Respectfully submitted,

MURPH Aw ` RouP, LLC

 

Mi‘dhael\l§lurphy, Esq.

Murphy Law Group, LLC

Philadelphia, PA 19103

TEL: 267-273-1054

FAX: 215-525-0210
murphv(ci)nhillvemploymentlawver.com
Atrorneyfor Plaintiff

ll

 

DEMAND TO PRESERVE EVIDENCE
The Defendants are hereby demanded to preserve all physical and electronic information
pertaining in any way to Plaintiff’ s employment, to her potential claims and her claims to
damages, to any defenses to same, including, but not limited to electronic data storage,
employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,
cache memory, payroll records, paystubs, time records, timesheets, and nay other information

and/or data which may be relevant to any claim or defense in this litigation

12

 

